Case 19-26799 Doc24 Filed 04/08/20 Page 1 of 8

United States Bankruptcy Court
For The District of Maryland

In re: Daniel Brewer
Case No. 19-2-6799-RAG
Chapter 7

REAFFIRMATION AGREEMENT COVER SHEET

This form must be completed in its entirely and filed, with the reaffirmation agreement attached, within the times set
under Rule 4008. It may be filed by any party to the reaffirmation agreement.

1. Creditor's Name: Ford Motor Credit Company LLC

2. Amount of the debt subject to this reaffirmation agreement:
$24,597.48 on the date of bankruptcy $24,597.48 to be paid under reaffirmation agreement

 

3. Annual percentage rate of interest: 3.900% prior to bankruptcy
3.900% under reaffirmation agreement (KI Fixed Rate L) Adjustable Rate)

4. Repayment terms (if fixed rate): $553.05 per month for 48 months

5. Collateral, if any, securing debt: Current market value: $
Description: 2018 Ford Escape

6. Does the creditor assert that the debt is nondischargeable? 1 Yes LJ No
(If yes, attach a declaration setting forth the nature of the debt and basis for the contention that
the debt is nondischargeable.)

Debtor's Schedule ; I
and J Entries

7A. Total monthly income
from Schedule I, Line 16:

Debtor's Income and Expenses as Stated
on Reaffirmation Agreement

7B. Monthly income from all sources
after payroll deductions:

 

 

s D491 711

$3,971.71

8A. Total monthly expenses

9A. Total monthly payments on
reaffirmed debts not listed on
Schedule J

$4,187.99

§ 455, 0S

rr.
8B. Monthly Expenses: $ 4 bf! |
9B. Total monthly payments on

reaffirmed debts not included in Ta, Kim

monthly expenses:

10. Net monthly income (Subtract sum
of lines 8B and 9B from line 7B. If total
is less than zero, put the number in

brackets.) $ \ a ( ( ; > >
Case 19-26799 Doc24 Filed 04/08/20 Page 2of8

11. Explain with specificity any difference between the income amounts (7A and 7B):

 

 

12. Explain with specificity any difference between the expense amounts (8A and 8B):

 

 

If line 11 or 12 is completed, the undersigned debtor, and joint debtor if applicable, certifies that any
explanation contained on those lines is true and correct.

 

Debtor.’ ) )

Other Information

iy Check this box if the total on line 10B is less than zero. It that number is less than zero, a
presumption of undue hardship arises (unless the creditor is a credit union) and you must explain
with specificity the sources of funds available to the Debtor to make the monthly payments on the
reaffirmed debt:

/ . iat , .
Was debtor represented by counsel during the course of negotiation this reaffirmation agreement?
[(¥ Yes ONo

If debtor was represented by counsel during the course of negotiating this reaffirmation agreement,

has counsel executed a certification in support of the reaffirmation agreement?
0 Yes ~ 0

FILER'S CERTIFICATION

| hereby certify that the attached agreement is a true and correct copy of the reaffirmation
agreement between the parties identified on this Reaffirmation Agreement Cover Sheet.

 

Micha J Klima, Jr.
Case 19-26799 Doc24 Filed 04/08/20 Page 3of8

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

In Re: Daniel Brewer Case No: 19-2-6799-RAG
Chapter 7

REAFFIRMATION AGREEMENT

[Indicate all documents included in this filing hy checking each applicable box]

Part A: Disclosure Statement (Page |-3) Part D: Debtor’s Statement in Support of
Reaffirmation Agreement (Page 6)
62 Part B: Reaffirmation Agreement (Page 4) (J part E: Motion for Court Approval (Page 7)

(] Part C: Certification by Debtor’s Attorney (Page 5) Cl Proposed Order Approving Reaffirmation
Agreement (Page 8)

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
I, DISCLOSURE STATEMENT
DATE OF DISCLOSURE STATEMENT: December 29, 2019
BEFORE AGREEING TO REAFFIRM A DEBT, REVIEW THESE IMPORTANT DISCLOSURES:

SUMMARY OF REAFFIRMATION AGREEMENT. This summary is made pursuant to the requirements of the
Bankruptcy Code.

 

AMOUNT REAFFIRMED ANNUAL PERCENTAGE RATE:
$24,597.48 3.900%

This is the amount of debt you have agreed to reaffirm. Your credit agreement
inay obligate you to pay additional amounts, which may come due after the date
of this disclosure statement. Consult your credit agreement.

The “AMOUNT REAFFIRMED" disclosed above includes the following fees
and costs:

Attorney Fees: $ 0.00
Costs: $0.00

 

 

 

 

Notice of Security Interest: A security interest or lien in goods or property is asserted over the debt that you are
reaffirming. Ford Motor Credit Company LLC (“Creditor”) has a security interest in the motor vehicle described below:

Motor Vehicle (Make/Model/Year): 2018 Ford Escape Original Purchase Price $30,522.70
Serial No.; IFMCU9GDXJUA49422

 
Case 19-26799 Doc24 Filed 04/08/20 Page 4of8

 

 

REPAYMENT SCHEDULE
Your Payment Schedule will be:
Number of Payments Amount of Payments When Payments are Due
Approximately 48 payments $553.05 Beginning 1/12/20 and

 

continuing on the 12th day of each

 

consecutive following month,

 

 

 

 

Simple Interest Contract Disclosure: Your credit agreement is a simple interest contract. Please review your credit agreement for
an explanation of how early or late payments effect the amount of interest due on your credit agreement.

2. INSTRUCTIONS AND NOTICE TO DEBTOR

NOTE: When this disclosure refers to what a creditor ‘may’ do, it does not use the word ‘may’ to give the creditor
specific permission. The word ‘may’ is used fo tell you what might occur if the law permits the creditor to take the
action. If you have questions about your reaffirming a debt or what the law requires, consult with the attorney who
helped you negotiate this agreement reaffirming a debt. If you don’t have an attorney helping you, the judge will
explain the effect of your reaffirming a debt when the hearing on the Reaffirmation Agreement is held.

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the decision
is in your best interest. If these steps are not completed, the Reaffirmation Agreement is not effective, even though you
have signed it.

|. Read the disclosures in this Part A carefully. Consider the decision to reaffirm carefully, Then, if you want to
reaffirm, sign the Reaffirmation Agreement in Part B (or you may use a security agreement you and your creditor agree
on).

2. Complete and sign Part D and be sure you can afford to make the payments you are agreeing to make and have
received a copy of the disclosure statement and a completed and signed Reaffirmation Agreement.

3. If you were represented by an attorney during the negotiation of your Reaffirmation Agreement, the attorney must
have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your Reaffirmation Agreement, you must have
completed and signed Part E.

5, The original of this disclosure must be filed with the Court by you or your creditor. Ifa separate Reaffirmation
Agreement (other than the one in Part B) has been signed, it must be attached.

6, ff you were represented by an attorney during the negotiation of your Reaffirmation Agreement, your
Reaffirmation Agreement becomes effective upon filing with the Court unless the reaffirmation is presumed to be an
undue hardship as explained in Part D.

7. if you were not represented by an attorney during the negotiation of your Reaffirmation Agreement, it will not be
effective unless the Court approves it, The Court will notify you of the hearing on your Reaffirmation Agreement. You
must attend this hearing in Bankruptcy Court where ihe judge will review your Reaffirmation Agreement. The
Bankruptcy Court must approve your Reaffirmation Agreement as consistent with your best interests, except that no
Court approval is required if your Reaffirmation Agreement is for a consumer debt secured by a mortgage, Deed of
Trust. Security Deed, or other lien on your real property, like your home.

 
Case 19-26799 Doc24 Filed 04/08/20 Page5of8

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT. You may rescind
(cancel) your Reaffirmation Agreement at any time before the Bankruptcy Court enters a discharge Order or
before the expiration of the 60-day period that begins on the date your Reaffirmation Agreement is filed with
the Court, whichever occurs later. To rescind (cancel) your Reaffirmation Agreement, you must notify the
creditor that your Reaffirmation Agreement is rescinded (or canceled).

Frequently Asked Questions:

WHAT ARE YOUR OBLIGATIONS IF YOU REAFFIRM THIS DEBT? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you default on your
reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your property or your
wages. Otherwise, your obligations will be determined by the Reaffirmation Agreement which may have
changed the terms of the original agreement. For example, if you are reaffirming an Open End Credit
Agreement, the creditor may be permitted by that agreement or applicable law to change the terms of that
agreement in the future under certain conditions.

ARE YOU REQUIRED TO ENTER INTO A REAFFIRMATION AGREEMENT BY ANY LAW? No, you
are not required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be
sure you can afford the payments you agree to make.

WHAT IF YOUR CREDITOR HAS A SECURITY INTEREST OR LIEN? Your bankruptcy discharge does
not eliminate any lien on your property. A ‘len’ is often referred to as a security interest, Deed of Trust,
mortgage or Security Deed. Even if you do not reaffirm and your personal liability on the debt is discharged,
because of the lien your creditor may still have the right to take the security property if you do not pay the
debt or default on it. If the lien is on an item of personal property that is exempt under your State’s law or that
the Trustee has abandoned, you may be able to redeem the item rather than reaffirm the debt. To redeem, you
make a single payment to the creditor equal to the current value of the security property, as agreed by the
parties or determined by the Court.
Case 19-26799 Doc24 Filed 04/08/20 Page6 of 8

PART B: REAFFIRMATION AGREEMENT

I/we (hereinafter “I” shall refer to Debtor) agree to reaffirm the debts arising under the credit agreement
described below.

 

 

BRIEF DESCRIPTION OF CREDIT AGREEMENT:
Retail Installment Contract Date: 11/28/17 Account No.: 55694078

Motor Vehicle Make/Model/Year: 2018 Ford Escape Serial No... IFMCU9GDXJUA49422

 

| agree to be bound by all the terms and conditions of the Credit agreement, which is hereby incorporated by reference.

| agree to the “ANNUAL PERCENTAGE RATE” disclosed in the PART A: DISCLOSURE STATEMENT. IT agree to
pay the “AMOUNT REAFFIRMED” disclosed in PART A: DISCLOSURE STATEMENT. I agree to make monthly
payments described in the REPAYMENT SCHEDULE disclosed in the PART A: DISCLOSURE STATEMENT each
month until the debt has been satisfied. If the Creditor has agreed to any changes to the credit agreement as part of this
Reaffirmation Agreement, such changes are listed below:

Description of any changes to the credit agreement made as part of this Reaffirmation Agreement:

 

 

 

 

 

DEBTOR AGREES TO MAIL TO CREDITOR ANY NOTICE OF RESCISSION TO THE CREDITOR AT
THE FOLLOWING ADDRESS:

Michael J. Klima, Jr., Esquire
8028 Ritchie Hwy, Ste. 300
Pasadena, MD 21122

 

SIGNATURE(S):
Borrower (Debtor):

Daniel Brewer
(Print name)

‘Da unk "“Brewel

Signature) aa

 

   
       

Ce
\ RLY J
~~ A

Accepted by Creditor:

Michael JN<lima, Jr. attorney-in-fact for Ford Motor Credit Company LLC
(Print name)

J
(Signature)
Ue

(Date of Creditor Acceptance)
Case 19-26799 Doc24 Filed 04/08/20 Page/7 of 8

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY

1 hereby certify that:

1) This Agreement represents a fully informed and voluntary agreement by the Debtor,

2) This Agreement does not impose an undue hardship on the Debtor or any dependent of the Debtor; and

3) Ihave fully advised the Debtor of the legal effect and consequences of this Agreement and any default
under this Agreement.

[Check the following box if the presumption of undue hardship exists for this Agreement]

O A presumption of undue hardship has been established with respect to this Agreement. In my opinion,
however, the Debtor is able to make the require fments under the Reaffirmation Agreement.

   

Signature of Debtor’s Attorney:

 

(TYPED OR PRINTED NAME) Kim D. Parker
2123 Maryland Ave

Baltimore, MD 21218
410-234-2621
Case 19-26799 Doc24 Filed 04/08/20 Page 8 of 8

PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

1. L believe this Reaffirmation Agreement will not impose an undue hardship on my dependents or me. I can afford
to

make the payments on the reaffirmed debt because my monthly income (take home pay plus any other income
received)

is $ and my actual current monthly expenses including monthly payments on post-bankruptcy debt
and other Reaffirmation Agreements total $ leaving $ to make the required
is

payments on this reaffirmed debt. | understand that if my income less my monthly expenses does not leave enough
to

make the payments, this Reaffirmation Agreement is presumed to be an undue hardship on me and must be reviewed
by the Court. However, this presumption may be overcome if | explain to the satisfaction of the Court how I can
afford

to make payments here:

 

 

 

 

2, Rule 4008 comparison of Net Monthly Income and Current Monthly Expenses as listed in this Reaffirmation
Agreement with Net Monthly Income and Current Monthly Expenses as stated in Schedules f and J:

The total net monthly income (take home pay plus any other income received) as stated on my Schedule | is
$3,971.71, and the total monthly expenses as listed on Schedule J is $4,187.99.

These amounts are (check one):

of the same as the net monthly income and total monthly expenses as listed in
the Debtor’s Statement above required by 11 U.S.C. §524(k), or

C] different from the next monthly income and total monthly expenses as listed
in the Debtor’s Statement above required by 11 U.S.C, §524(k). If different, the Debtor(s) must include an
explanation of any difference here:

 

 

 

3. L received a copy of the Reaffirmation Disclosure Statement in Part A and a completed and signed Reaffirmation
Agreement.

 
   

L i : ie Date: 4/S¢6 32
Daniel Brewers A

te

Debtor’s Si arate

  
 

 
